DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 12/17/21.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 8, Fig. 9 and associated specification disclosure especially PGPUB paragraph [0042-0055]. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20180028063 A1
02-2018
ELBAZ; Gilad
A61C9/0053
US-20180028063 A1
02-2018
ELBAZ; Gilad
H04N13/246
US-20160044253 A1
02-2016
Dainty; Christopher
G02B5/3025
US-20190302465 A1
10-2019
YU; Ping
G01B9/02
US-20200129068 A1
04-2020
FAN; Chuanmao
A61B5/0035
US-20070146726
20070628
Quadling, et al

US-20080062429
20080313
Liang, et al.

US-20180027159
20180125
Dillon, et al.

US-20170238897 A1
08-2017
Siewerdsen; Jeffrey H.
A61B6/501
US-20190231492 A1
08-2019
SABINA; Michael
A61B5/0086
US-20190302465 A1
10-2019
YU; Ping
G01B9/02091
US-20140146142
20140529
Duret, et al.

US-20190377134 A1
12-2019
Yi; Ji
G01B9/02007


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1, 4, 11 and 19-26 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482